                1     David Montgomery*
                      Ohio Bar No. 40276
                2     Phillip Thompson
                      Nevada Bar No. 12114
                3     JACKSON LEWIS P.C.
                      300 S 4th St Suite 900
                4     Las Vegas, Nevada 89101
                      Tel: (702) 921-2460
                5     Fax: (702) 921-2461
                      david.montgomery@jacksonlewis.com
                6     phillip.thompson@jacksonlewis.com

                7     Attorneys for Defendant
                      Apttus Corporation
                8
                      *Admitted Pro Hac Vice
                9

              10                                   UNITED STATES DISTRICT COURT

              11                                       DISTRICT OF NEVADA
              12      ELIZABETH BAKER,                                Case No. 3:17-cv-00587-MMD-CLB
              13                      Plaintiff,
                                                                    STIPULATION AND ORDER TO EXTEND
              14              v.                                    TIME TO FILE REPLY IN SUPPORT OF
                                                                    DEFENDANT’S MOTION FOR SUMMARY
              15      APTTUS CORPORATION, a Delaware                JUDGMENT
                      Corporation; DOES I-X, inclusive,
              16                                                    (First Request)
                                      Defendant.
              17

              18             Defendant Apttus Corporation (“Defendant”) and Plaintiff Elizabeth Baker (“Baker”),
              19     through their undersigned counsel, hereby stipulate and respectfully request that the time for
              20     Defendant to file and serve its Reply in Support of Summary Judgment be extended by two weeks

              21     from November 19, 2019 to December 3, 2019.

              22             The reason for the extension is that counsel for Defendant is and has been coping with a

              23     serious family medical emergency and requires more time to prepare the briefing. Accordingly,

              24     this extension is necessary to give Defense Counsel sufficient time to return to work and prepare

              25     the Reply.

              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS
                1
                            This stipulation is sought in good faith and not for the purpose of delay. This is the first
                2    request for an extension of this deadline, and is not anticipated to cause any delay or prejudice to
                3    any party.
                4           STIPULATED this 15th day of November, 2019.

                5

                6    ROBISON, SHARP, SULLIVAN & BRUST                        JACKSON LEWIS PC
                7
                     /s/ Todd A. Bader                                       /s/ Phillip Thompson
                8    Kent R. Robison, Esq. – NSB #1167                       David Montgomery, Esq.
                     Clayton P. Brust, Esq. – NSB #5234                      Phillip Thompson, Esq.
                9    Hannah E. Winston, Esq. – NSB #14520                    300 S 4th St Suite 900
                     71 Washington Street                                    Las Vegas, Nevada 89101
              10     Reno, Nevada 89503
                                                                             Attorneys for Defendant Apttus Corporation
              11
                     IN ASSOCIATION WITH:
              12     Michael J. Morrison, Esq. – NSB #1665
                     Todd A. Bader, Esq. – NSB #3854
              13
                     Attorneys for Plaintiff Elizabeth Baker
              14

              15
                                                                  ORDER
              16

              17            IT IS SO ORDERED this 18th
                                                  ___ day of           November           , 2019.
              18

              19
                                                                   U.S. District Court Judge
              20

              21

              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                          -2-
